Citation Nr: 1110195	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-21 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for allergic rhinitis.  

3.  Entitlement to service connection for umbilical hernia.  

4.  Entitlement to service connection for scar, as residual of umbilical hernia repair.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves (USAR) for a period of twenty years and retired from the USAR in February 2007.  His active duty includes a period of active duty for training from May 1983 to October 1983.  He also served on active duty from July 2002 to June 2004, which duty included deployment to Afghanistan.  He was again called to active duty and served from April 2005 to May 2006, which included duty in Kuwait and Iraq.  

This appeal arises from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  May 2006 service treatment records document the Veteran complained of difficulty sleeping while on active duty.  

2.  Post service treatment records reflect complaints of trouble sleeping and a January 2008 polysomnography revealed the Veteran has obstructive sleep apnea.  

3.  In April 2008 a VA physician expressed the view the Veteran's obstructive sleep apnea began in service.  

4.  November 2005 service treatment records document symptoms of running nose, sore throat, coughing, pressure around the frontal sinuses and assessments of allergic rhinitis and sinus congestion.  

5.  VA examination in June 2006 noted the Veteran had symptoms of rhinorrhea with frequent nasal discharge.  Chronic mild episodic pharyngitis associated with mild allergic rhinitis was diagnosed.  

6.  In September 2007 the Veteran testified before a Decision Review Officer at the RO that his umbilical hernia manifested itself three months after he returned from Iraq.  

7.  The Veteran's DD Form 214 reveals he was in Iraq from May 13, 2005 through May 3, 2006 and was separated from active duty on May 28, 2006.  

8.  The first diagnosis of an umbilical hernia appears in March 2007 VA outpatient treatment records.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  The criteria for service connection for allergic rhinitis have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.380 (2010).  

3.  The criteria for service connection for umbilical hernia have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

4.  The criteria for service connection for a scar from umbilical hernia repair have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.380 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veteran filed his claims for service connection in June 2007.  The RO sent the Veteran a letter in July 2007 which explained to him what was needed from him, how VA could help with his claim, what the evidence must show to support his claims, and how VA determines disability ratings and effective dates.  

His service treatment and VA medical records were obtained.  He was afforded a VA examination and medical opinions were requested and received.  The Veteran has not identified any additional relevant evidence.  

In September 2007, the Veteran appeared and gave testimony before a Decision Review Officer at the RO.  He withdrew his request for a hearing before a Veteran's Law Judge at the RO in January 2010.  

No further notice to the Veteran or assistance with his claims is necessary.  

SERVICE CONNECTION

To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

A. SLEEP APNEA

A review of the record reflects that in May 2006, the Veteran prepared a Report of Medical Assessment at service separation that indicated he was having difficulty sleeping.  VA records dated later in 2006 reflect problems sleeping, with a June 2007 record including an assessment of rule out sleep apnea.  A sleep study eventually accomplished in January 2008, revealed the Veteran had a significant apnea/hypopnea index, and an April 2008 interpretation of the Veteran's January 2008 sleep study yielded a diagnosis of mild obstructive sleep apnea.  An April 2008 VA examiner concluded the Veteran's obstructive sleep apnea was more likely than not related to active service, although a May 2008 examiner concluded he could not render an opinion as to whether symptoms in service were related to sleep apnea without resort to speculation.  

Given the evidence that may be reasonably interpreted as reflecting the presence  of chronic sleep complaints beginning in service, together with a favorable medical opinion linking current disability to service, with the resolution of reasonable doubt in favor of the Veteran, the Board concludes a basis upon which to establish service connection for sleep apnea has been presented.  


B. ALLERGIC RHINITIS

While on active duty in November 2005 the Veteran was seen several times for symptoms of allergic rhinitis or an upper respiratory infection, and similar complaints were recorded in December 2005.  On his Report of Medical Assessment at separation in May 2006, the Veteran described a chronic sore throat that was still sore at demobilization. 

After separation in May 2006 the Veteran was seen by his private physician, when the Veteran had post nasal drip with morning stuffiness.  He complained of a sore throat for the last seven to nine months.  His discomfort occurred intermittently, in the morning and evening with sneezing and associated nasal congestion.  Examination revealed nasal congestion, hoarseness and a sore throat.  The assessment was allergic rhinitis.  

A July 2006 VA examination report noted that while deployed in Iraq, the Veteran had intermittent bouts of sore throats.  He complained of clear nasal discharge without post nasal drip, an itchy throat that made him cough, symptoms of rhinorrhea, and frequent nasal discharge, as well as sinus pain.  Chronic mild episodic pharyngitis associated with mild allergic rhinitis was diagnosed.  

January 2007 private medical records indicate the Veteran complained of a stuffy nose in the early morning with post nasal secretions that were light yellow.  Allergic rhinitis was the assessment.  Various medications were prescribed.  

In April 2008, a VA examination was conducted for nasal congestion.  The Veteran reported occasional nasal stuffiness.  The VA examiner concluded his disease primarily involved the nose, although on that particular occasion, there was a normal nasal and sinus examination.  

The evidence here indicates the Veteran had symptoms of nasal stuffiness and post nasal drip that were diagnosed as allergic rhinitis in service in November 2005, and attributed to allergic rhinitis immediately after service by a private physician in May 2006 and again in January 2007.  A VA physician who examined the Veteran in July 2006, also concluded he had chronic pharyngitis associated with allergic rhinitis.  

While there is no medical opinion which specifically connects the post service symptoms with those documented in service, the relatively short period of time involved since service separation and the evidence showing ongoing continuous symptoms is sufficient to provide a link between the symptoms in-service and the current allergic rhinitis.  Under these circumstances, the Board concludes a basis to grant service connection has been demonstrated.  

In reaching this conclusion, the Board notes the April 2008 VA examination found only normal nasal passages and sinuses.  However, there is nothing in the record which would support allergic rhinitis has resolved, only that treatment has been effective in controlling its symptoms.  

C. RESIDUALS OF UMBILICAL HERNIA INCLUDING A POST SURGICAL SCAR

Service treatment records do not include any notations or diagnosis of an umbilical hernia.  There are also no complaints of pain in the area of the umbilicus.  

August 2006 VA records reveal that examination of the abdomen found it was not tender, non-distended, soft and depressible with no masses or organomegaly.  

In March 2007, however, VA examination of the abdomen found a periumbilical hernia, and the Veteran was advised to schedule a hernia repair.  A May 2007 VA Operation Report indicates the Veteran had a reducible umbilical hernia and an umbilical herniorrhapy was performed.  

In September 2007, the Veteran appeared and testified at a hearing before a Decision Review Officer at the RO.  He stated his umbilical hernia first manifested itself about three months after coming back from Iraq.  (T-1)

Generally, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

VA records include a diagnosis of an umbilical hernia in March 2007 and an operative report demonstrating it was surgically repaired in May 2007.  While the evidence clearly demonstrates there is a current diagnosis of residuals of an umbilical hernia, a surgical scar, there is no evidence of an umbilical hernia in service, and the Veteran has not offered any description of any incident in service or symptoms in active service which may be linked to the umbilical hernia first diagnosed in March 2007.  

In this case, the Veteran appears to be under the erroneous impression that presumptive service connection is provided for a hernia if it is found within one year of service separation and is disabling to a degree of 10 percent.  While the regulations found at 38 C.F.R. § 3.307 and 3.309 do provide presumptive service connection for certain disorders first found during the initial post service year, a hernia is not included in the list of disorders and diseases for which presumptive service connection is provided under those regulations.  

In addition, while service connection may be granted for disorders first diagnosed after service separation, the regulation requires the evidence to show the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In this instance, there is no evidence of an umbilical hernia found during active service and the Veteran has not provided any description of an event or symptoms which might be associated with it in active service.  As such, service connection for residuals of an umbilical hernia, including a post surgical scar is not warranted.  


ORDER

Service connection for obstructive sleep apnea is granted.  

Service connection for allergic rhinitis is granted.  

Service connection for residuals of an umbilical hernia is denied.  

Service connection for a scar as a residual of umbilical hernia repair is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


